Citation Nr: 0635318	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  03-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD) for the period from 
August 13, 2001 to December 22, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  His military records show that he served in the 
Republic of Vietnam and that his decorations include the 
Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran service connection and a 50 percent 
evaluation for PTSD, effective August 13, 2001 (the date on 
which VA received his original claim for VA compensation for 
this psychiatric disability).  During the course of the 
appeal, a February 2003 rating decision awarded a 100 percent 
evaluation for PTSD, effective December 23, 2002.  As the 
maximum benefit has been awarded for this disability from 
December 23, 2002, consideration must therefore be given 
regarding whether the case warrants the assignment of an 
initial evaluation greater than 50 percent for PTSD from 
August 13, 2001 to December 22, 2002, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In April 2006, the Board remanded the case to the RO for 
additional procedural development, including providing the 
veteran with notice of the VCAA provisions as they pertained 
to increased rating and earlier effective date claims, 
pursuant to the holding of the United States Court of Appeals 
for Veterans Claims in the case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thereafter, the case was returned to 
the Board and the veteran now continues his appeal.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.



REMAND

The veteran's claims file includes a letter from the Social 
Security Administration (SSA) dated in December 2002, 
informing him that he was deemed to be disabled for purposes 
of receiving SSA benefits as of June 17, 2002.  The letter 
was submitted by the veteran to support his contention that 
he was totally disabled by his PTSD.  However, the claims 
file does not include the medical records relied upon by SSA 
in making its determination.  As these records may be 
relevant to demonstrating the severity of the veteran's PTSD 
for the time period at issue in the current appeal, the case 
should be remanded to the RO so that these outstanding 
records may be obtained and associated with the evidence.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 
Vet. App. 163 (1998).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the Social 
Security Administration and obtain the 
medical records pertinent to the 
appellant's successful claim for Social 
Security disability benefits.

2.  Thereafter, when the SSA records have 
been associated with the evidence, the RO 
should readjudicate the veteran's claim 
of entitlement to an initial evaluation 
greater than 50 percent for PTSD for the 
period from August 13, 2001 to December 
22, 2002.  If the maximum benefit remains 
denied, the veteran must be provided with 
a Supplemental Statement of the Case and 
an appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

